DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 8-9, 13-15 and 18-19 are currently pending.  Claim 19 is newly added. Claims 1 and 18 are amended.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 6, 8-12 and 14 under 35 U.S.C. 103 as being unpatentable over Said US 5,635,167 (6/3/1997) in view of Seitz Jr. US 2003/0125224 (7/3/2003) as evidenced by the specification is withdrawn.       

In light of the amendments to the claims the rejection of claims 3-5 and 15-17 under 35 U.S.C. 103 as being unpatentable over Said US 5,635,167 (6/3/1997) in view of Seitz Jr. US 

In light of the amendments to the claims the rejection of claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Said US 5,635,167 (6/3/1997) in view of Seitz Jr. US 2003/0125224 (7/3/2003) as evidenced by the specification and applied to claims 1-2, 6, 8-12 and 14 and further in view of Snyder et al. US 2015/0011449 (1/8/2015) is withdrawn.
   
In light of the amendments to the claims the rejection of claims 1-12 and 14-18 under 35 U.S.C. 103 as being unpatentable over Schwartz et al. US 2008/0145328 (6/19/2008) in view of Doi US 2014/0079660 (3/20/2014), Marsh US 2009/0119852 (3/14/2009) and Seitz Jr. US 2003/0125224 (7/3/2003) as evidenced by the specification is withdrawn.


New Objections 

Claim Objections  
Claim 9 is objected to for the recitation of “wherien” which appears to be a typographical error in misspelling wherein. Appropriate correction is required.


Rejections Maintained/New Rejections
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The provisional rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 15/630,421 in view of Said US 5,635,167 (6/3/1997),  Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is maintained.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of copper removal comprising applying a shampoo comprising etidronic acid, water, anionic surfactant, zwitterionic surfactant and hydrotrope and rinsing.     
The claims of U.S. Patent Application No. 15/630,421 are directed to a method of removing copper from hair using a shampoo comprising picolinic acid and quinaldic acid chelants, water, nonionic surfactant and fatty alcohol that is applied to hair and then rinsed.    The claims of U.S. Patent Appn. No. 15/630,421 differ from those of the instant application in that they are not directed to a zwitterionic surfactant, etidronic acid, a gel network 
The teachings of Said are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,421 to add etidronic acid to the composition in order to allow the shampoo to better remove metals from the hair as taught by Said.  
The teachings of Schwartz are described supra.  It would have been obvious to one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,421 to add an anti-dandruff active, sodium lauryl sulfate and cocoamidopropyl betaine as taught by Schwartz in order to have a shampoo that has a superior anti-dandruff activity and can stably incorporate another anti-bacterial agent. 
The teachings of Seitz Jr. are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,421 to add 0.5 to 35% Xylene sulfonic acid hydrotrope to the composition in order to render active agents such as anti-dandruff agents more water soluble and increase its deposition on hair and therefore increase the appearance and stabilization improving and sterilization and antibacterial effect of the composition as taught by Seitz Jr.  
The teachings of Snyder are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,421 method to use a gel network in the composition that is formed from fatty alcohols and surfactants as taught by Snyder in order to have a hair cleaning composition with additional stabilization and structure as taught by Snyder.     

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The provisional rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent Application No. 15/630,426 in view of Said US 5,635,167 (6/3/1997),   Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is maintained.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of copper removal comprising applying a shampoo comprising etidronic acid, water, anionic surfactant, zwitterionic surfactant and hydrotrope and rinsing.     
The claims of U.S. Patent Application No. 15/630,426 are directed to a method of removing copper from hair using a conditioner comprising picolinic acid and quinaldic acid chelants, water, and nonionic surfactant that is applied to hair and then rinsed.  The claims of U.S. Patent Appn. No. 15/630,426 differ from those of the instant application in that they are not directed to a zwitterionic surfactant, etidronic acid, a gel network or a hydrotrope.  This deficiency is remedied by the teachings of Said, Schwartz, Seitz Jr. and Snyder.
The teachings of Said are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,426 to add etidronic acid to the composition in order to allow the shampoo to better remove metals from the hair as taught by Said.  
The teachings of Schwartz are described supra.  It would have been obvious to one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,426 to add an anti-dandruff active, sodium lauryl sulfate and cocoamidopropyl betaine as taught by Schwartz in order to have a shampoo that has a superior anti-dandruff activity and can stably incorporate another anti-bacterial agent. 
The teachings of Seitz Jr. are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 
The teachings of Snyder are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,426 method to use a gel network in the composition that is formed from fatty alcohols and surfactants as taught by Snyder in order to have a hair cleaning composition with additional stabilization and structure as taught by Snyder.     

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11166894 (11/9/2021) in view of Said US 5,635,167 (6/3/1997), Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is maintained.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of copper removal comprising applying a shampoo comprising etidronic acid, water, anionic surfactant, zwitterionic surfactant and hydrotrope and rinsing.     
The claims of U.S. Patent Application No. 16/515,821 are directed to a method of removing copper from hair using a shampoo comprising picolinic acid and quinaldic acid chelants, water, and nonionic surfactant that is applied to hair and then rinsed.  The claims of 
The teachings of Said are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 15/630,426 to add etidronic acid to the composition in order to allow the shampoo to better remove metals from the hair as taught by Said.  
The teachings of Schwartz are described supra.  It would have been obvious to one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 16/515,821 to add an anti-dandruff active, sodium lauryl sulfate and cocoamidopropyl betaine as taught by Schwartz in order to have a shampoo that has a superior anti-dandruff activity and can stably incorporate another anti-bacterial agent. 
The teachings of Seitz Jr. are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 16/515,821 to add 0.5 to 35% Xylene sulfonic acid hydrotrope to the composition in order to render active agents such as anti-dandruff agents more water soluble and increase its deposition on hair and therefore increase the appearance and stabilization improving and sterilization and antibacterial effect of the composition as taught by Seitz Jr.  
The teachings of Snyder are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent Application No. 16/515,821 method to use a gel network in the composition that is formed from fatty alcohols and surfactants as taught by Snyder in order to have a hair cleaning composition with additional stabilization and structure as taught by Snyder.     


The rejection of claims 1-18 and newly applied to claim 19 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,973,744 in view of Said US 5,635,167 (6/3/1997), Schwartz et al. US 2008/0145328 (6/19/2008), Seitz Jr. US 2003/0125224 (7/3/2003) and Snyder et al. US 2015/0011449 (1/8/2015) is maintained.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of copper removal comprising applying a shampoo comprising etidronic acid, water, anionic surfactant, zwitterionic surfactant and hydrotrope and rinsing.     
The claims of U.S. Patent No. 10,973,744 are directed to a method of removing copper from hair using a conditioner comprising triethyleneamine chelant, water, and nonionic surfactant that is applied to hair and then rinsed.  The claims of U.S. Patent No. 10,973,744 differ from those of the instant application in that they are directed to method using triethylene chelant instead of quinalidic acid and they are not directed to shampoo, anionic surfactant, hydrotrope or a zwitterionic surfactant.  This deficiency is remedied by the teachings of Said, Schwartz, Seitz Jr. and Snyder.
The teachings of Said are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent No. 10,973,744 to add  etidronic acid to the composition in order to allow the shampoo to better remove metals from the hair as taught by Said.  
The teachings of Schwartz are described supra.  It would have been obvious to one of ordinary skill in the art following the method claimed in U.S. Patent No. 10,973,744 to add an anti-dandruff active, sodium lauryl sulfate and cocoamidopropyl betaine as taught by Schwartz in order to have a hair composition that has a superior anti-dandruff activity and can stably incorporate another anti-bacterial agent. 

The teachings of Snyder are described supra.  It would be prima facie obvious for one of ordinary skill in the art following the method claimed in U.S. Patent No. 10,973,744 method to use a gel network in the composition that is formed from fatty alcohols and surfactants as taught by Snyder in order to have a hair cleaning composition with additional stabilization and structure as taught by Snyder.     

Response to Arguments
Applicants’ arguments of November 11, 2021 have been fully considered and some are found to be sufficiently persuasive.  
Applicants note the amendments to claims 1 and 18 but do not specifically point out where support can be found for them.  However, support for the amendments can be found in the specification at Tables 11-17.  
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”)
Applicants assert that the Office Action has not set forth a prima facie case of obviousness because Said in view of Seitz Jr. does not teach the invention as presently amended.  Applicants assert that there is no reason a skilled artisan would reduce the level of 
Applicants note that Said is directed towards a hair treatment for cleansing hair that removes exogenous minerals including copper by blends of chelating molecules.  
Applicants assert that neither Said nor Seitz recognize the problem of calcium fatty carboxylate salt buildup in hair.  Said and Seitz, alone or in combination, do not teach or suggest a shampoo that uses a specific combination of anionic surfactant and calcium chelant to synergistically reduce the amount of calcium fatty carboxylate salts in hair.  
Applicants also note that the specification shows certain unexpected results, including that the combination of HEDP and SLEIS dissolve over 5 times the expected amount of calcium stearate. Another unexpected finding is that tailoring the amount of anionic surfactant in the composition may be important for providing synergistic affect.  Another unexpected finding is that the pH of the composition can be important for achieving the desired amount of calcium fatty carboxylate salt.  
Applicants also assert that Schwartz, Snyder and Doi fail to remedy these deficiencies.   
Applicants assert that any pending or allowed claims are not obvious over the co-pending claims.  Specifically, the co-pending claims in view of the cited prior art would not prompt the skilled artisan to reproduce the synergistic combination of anionic surfactant and calcium chelant.



 
Applicants’ arguments have been carefully reviewed and are found to be sufficiently persuasive in light of the amendments to the claims.  Specifically, the amendments to the claims 
With respect to the obviousness type double patenting rejection, Applicants’ arguments that the co-pending claims in view of the cited prior art would not prompt the skilled artisan to reproduce the synergistic combination of anionic surfactant and calcium chelant are not found to be persuasive.  The pending and allowed claims recite an amount of chelant that is below 4% and it would be obvious to add etidronic acid chelant to these pending and allowed claims at an amount below 4% because the pending and allowed claims recite an amount of chelant below 4% and this would allow the shampoo to better remove metals from the hair as taught by Said.  Said itself teaches etidronic acid is useful to remove metals from the hair, indeed it is one of the specific chelating agents cited by Said.  The pending and allowed claims teach that the claimed  amount of chelant is effective at removing calcium salts.  Therefore, the obviousness-type double patenting rejections are maintained and newly applied over new claim 19.  


Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619